UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK



BLANNE GONZALEZ,

                               Plaintiff,                        OPINION & ORDER

                   -against-                                     18-cv-7083(NG)(PK)
ROBERT WASCH AND US FOODS,INC.,

                               Defendants.

                                                X

GERSHON,United States District Judge:

       This matter arises from a car accident that occurred on April 3, 2017 in which plaintiff

Blanne Gonzalez was the passenger in a vehicle driven by non-party Melanio Rolon. In short,

Mr. Rolon's vehicle was involved in an accident with a truck that was driven by defendant

Robert Wasch and owned by defendant US Foods, Inc. Messrs. Gonzalez and Rolon are

residents of New York while Mr. Wasch is a resident of Pennsylvania; US Foods, Inc. is a

foreign corporation whose principal place of business is in Illinois. Following the accident, both

plaintiff and Mr. Rolon were represented by the same counsel, Aleksandr Vakarev, Esq. Mr.

Vakarev filed a complaint in Kings County Supreme Court on behalf of plaintiff against Mr.

Wasch and US Foods Inc. but did not join Mr. Rolon as either a plaintiff or a defendant. In

response to an ad damnum demand, plaintiff indicated that he was seeking in excess of one

hundred thousand dollars on November 28, 2018.           As a result, on December 13, 2018,

defendants removed the action to this court based on diversity jurisdiction pursuant to 28 U.S.C.

§§ 1441(a) and 1446.

       Plaintiff retained new cotmsel. Ken Yilmaz, Esq., on January 24, 2020, and on February

3, 2020, plaintiff filed a pre-motion conference letter seeking to voluntarily dismiss the action
   pursuant to Federal Rule of Civil Procedure 41(a)(2) without prejudice to filing a new action in
  state court against the present defendants and adding Mr. Rolon, recognizing that the new
  defendant would defeat diversity jurisdiction. After hearing from counsel at the pre-motion
  conference on February 6, 2020, the court entertained an oral application for leave to amend the
  complaint pursuant to Federal Rule of Civil Procedure 15(a)(2) to add a non-diverse defendant,
  which would lead to the federal matter being remanded to state court in accordance with 28
  U.S.C. § 1447(e). The court issued an oral order to show cause why the motion should not be
  granted and has now reviewed the parties' submissions in response.
        Defendants' opposition emphasizes plaintiffs alleged delay in bringing the application
 and claims that they would be prejudiced if the motion were granted and the case remanded to
 state court. To begin with, there has been no delay by newly retained counsel, who entered this
 case mere weeks ago and learned that prior counsel was under a conflict of interest that
 prevented him from suing Mr. Rolon based on his prior representation of him for the same
 matter. With respect to defendants' claim that they will suffer prejudice if the action is
remanded, it is alleged that this will predominantly take the form of duplicative discovery.
Specifically, defendants argue that depositions, such as Mr. Wasch's, have already been
completed in the federal action, and he would likely have to appear for another deposition if the
case is remanded. I do not find this claim of prejudice to be persuasive. Mr. Rolon has already
sued the defendants here in state court; and plaintiffeither has or will soon sue Mr. Rolon in state
court if his application to amend in this court is not granted. The point is that either way,
additional depositions will be needed. There is simply no significant difference between joining
Mr. Rolon as a defendant here and remanding the action to state court and commencing separate
litigation against Mr. Rolon in state court.
          Moreover, any potential prejudice to defendants through remand is more than outweighed
  by the pmjudice that piaintifF wouid incur if he were required to iitigate this car accident in two
  different courts due to the etror of his prior eounsei. Indeed, plaintiff here is an obviousiy
 innocent passenger who, through no fauit of his own, is confronted with suing one defendant in
 one court and another in another court. As a resuit, the risk is unnecessariiy high that, through
 litigation in separate courts, each driver wiii be ahie to piaee the biame on the other. Finaliy,
 defendants have not persuaded me that piaintifPs decision to amend the complaint at this stage
 was motivated by an intent to destroy diversity or bad faith.
        For the foregoing reasons, piaintifTs motion to amend the compiaint to add Meianio
 Rolon as a defendant is granted. Due to the joinder of a non-diverse party, the court no ionger
has subject matter jurisdiction over this action, and it is remanded to state court pursuant to 28
U.S.C.§ i447(e). The Cierk of Court is directed to remand this case to the Supreme Court ofthe
State of New York, Kings County,Index No. 504067/18.


                                                             SO ORDERED.




                                                            NINA GERSHON
                                                            United States District Judge
February 20,2020
Brooklyn, New York
